Case 1:19-md-02902-RGA Document 17 Filed 08/26/19 Page 1 of 5 PageID #: 148



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 In re Sitagliptin Phosphate ('708 & '921)             C.A. No. 19-md-2902-RGA
 Patent Litigation



 MERCK SHARP & DOHME CORP.,

                          Plaintiff,

          v.

 TORRENT PHARMACEUTICALS                               C.A. No. 19-872-RGA
 LIMITED, and TORRENT PHARMA, INC.,

                          Defendants.


                   ANSWER TO COUNTERCLAIMS OF
      TORRENT PHARMACEUTICALS LIMITED and TORRENT PHARMA, INC.

         Plaintiff and Counterclaim Defendant Merck Sharp & Dohme Corp. (“Merck”), by its

attorneys, hereby answers the counterclaims of Defendants and Counterclaim Plaintiffs Torrent

Pharmaceuticals Limited (“Torrent Ltd.”) and Torrent Pharma, Inc. (“Torrent Pharma,”

collectively, “Torrent”).

                                        COUNTERCLAIMS

         1.       On information and belief, Merck admits the allegations of Paragraph 1.

         2.       On information and belief, Merck admits the allegations of Paragraph 2.

         3.       Merck admits the allegations of Paragraph 3.




ME1 31286719v.1
Case 1:19-md-02902-RGA Document 17 Filed 08/26/19 Page 2 of 5 PageID #: 149



                                        Jurisdiction and Venue

         4.       The allegations of Paragraph 4 set forth legal conclusions to which no response is

required. To the extent an answer is required, Merck does not contest that this Court has subject

matter jurisdiction over this action.

         5.       The allegations of Paragraph 5 set forth legal conclusions to which no response is

required. To the extent a response is required, Merck does not contest personal jurisdiction for

the purposes of this action only.

         6.       The allegations of Paragraph 6 set forth legal conclusions to which no response is

required. To the extent a response is required, Merck admits that this Court is a proper venue for

this action.

                                           The Controversy

         7.       Merck admits that in a letter dated May 2, 2019 (“Torrent’s ’153 Notice Letter”),

Torrent notified Merck that it had submitted ANDA No. 213153 to the FDA seeking approval

from the FDA to engage in the commercial manufacture, use, offer for sale, and/or importation

of generic sitagliptin phosphate and metformin hydrochloride oral tablets (“Torrent’s ’153

ANDA Product”) prior to the expiration of U.S. Patent No. 7,326,708 (“the ’708 patent”).

Merck otherwise lacks sufficient information and knowledge to form a belief as to the truth of

the allegations in of Paragraph 7.

         8.       Merck admits that it filed a complaint against Torrent on May 9, 2019 and

respectfully refers the Court to the Complaint for its actual language and complete content.

Merck admits that there is an actual case of controversy between Merck on the one hand and

Torrent on the other regarding Torrent’s infringement, active inducement of infringement, and

contribution to the infringement by others of the ’708 patent. Merck denies any remaining

allegations in Paragraph 8.
                                                   2
ME1 31286719v.1
Case 1:19-md-02902-RGA Document 17 Filed 08/26/19 Page 3 of 5 PageID #: 150



         9.       The allegations of Paragraph 9 set forth legal conclusions to which no response is

required. To the extent a response is required, Merck admits that there is an actual case of

controversy between Merck on the one hand and Torrent on the other regarding Torrent’s

infringement, active inducement of infringement, and contribution to the infringement by others

of the ’708 patent.

                                          COUNT I
                       Declaratory Judgment of Invalidity of the ’708 Patent

         10.      Merck incorporates by reference Paragraphs 1–9 as though fully set forth herein.

         11.      Merck denies the allegations of Paragraph 11.

                                          COUNT II
                  Declaratory Judgment of Non-Infringement of the ’708 Patent

         12.      Merck incorporates by reference Paragraphs 1–11 as though fully set forth herein.

         13.      Merck denies the allegations of Paragraph 13.

                                 Response to Demand for Judgment

         The “WHEREFORE” paragraphs following Paragraph 13 set forth the remainder of

Torrent’s request for relief, to which no response is required. To the extent that a response is

required, Merck denies the allegations in the “WHEREFORE” paragraphs following Paragraph

13 and denies that Torrent is entitled to its requested relief, or any relief whatsoever.

         To the extent that a further answer is required to any paragraph of Torrent’s

counterclaims, Merck denies all further allegations. Any allegation of Torrent’s counterclaims

not expressly admitted herein is hereby denied.




                                                   3
ME1 31286719v.1
Case 1:19-md-02902-RGA Document 17 Filed 08/26/19 Page 4 of 5 PageID #: 151



                                     AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE
                                      (Failure to State a Claim)

         Torrent’s counterclaims fail to allege facts sufficient to state a cause of action and fail to

state a claim on which relief may be granted.

                                SECOND AFFIRMATIVE DEFENSE
                                        (Statutory Bar)

         Some or all of the relief requested by Torrent’s counterclaims is barred by 21 U.S.C.

§ 355(j) et seq.

         Merck reserves the right to assert further affirmative defenses in the event that discovery

indicates that such defenses would be appropriate.

                                        PRAYER FOR RELIEF

         WHEREFORE, Merck requests the following relief:

         (a)       An order dismissing each of Torrent’s counterclaims, with prejudice, and denying

all relief sought by Torrent;

         (b)       A declaration that this is an exceptional case and an award of attorney’s fees

pursuant to 35 U.S.C. § 285;

         (c)       Costs and expenses in this action; and

         (d)       Such further and other relief as this Court may deem just and proper.




                                                    4
ME1 31286719v.1
Case 1:19-md-02902-RGA Document 17 Filed 08/26/19 Page 5 of 5 PageID #: 152




Dated: August 26, 2019                                     Respectfully submitted,

                                                           MCCARTER & ENGLISH, LLP

                                                           /s/ Daniel M. Silver
                                                           Michael P. Kelly (#2295)
                                                           Daniel M. Silver (#4758)
OF COUNSEL:                                                Alexandra M. Joyce (#6423)
                                                           Renaissance Centre
Bruce R. Genderson                                         405 N. King Street, 8th Floor
Jessamyn S. Berniker                                       Wilmington, DE 19801
Stanley E. Fisher                                          T: (302) 984-6300
Alexander S. Zolan                                         mkelly@mccarter.com
Shaun P. Mahaffy                                           dsilver@mccarter.com
Anthony H. Sheh                                            ajoyce@mccarter.com
Jingyuan Luo*
WILLIAMS & CONNOLLY LLP                                    Attorneys for Plaintiff
725 Twelfth Street, N.W.                                   Merck Sharp & Dohme Corp.
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com

*Admitted only in California. Practice supervised by
D.C. Bar members pursuant to D.C. Court of Appeals
Rule 49(c)(8).




                                                       5
ME1 31286719v.1
